Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 1 of 9 PageID #: 92




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


NICHELLE L. JACKSON,

      Plaintiff,

v.                                                   1:19-cv-04052-JPH-DLP

MED-1 SOLUTIONS, LLC, and
RICHARD R. HUSTON, ATTORNEY
AT LAW,

          Defendant.

                                 CASE MANAGEMENT PLAN

     I.       Parties and Representatives

           A. Plaintiff:                  NICHELLE L. JACKSON

              Defendants:                 MED-1 SOLUTIONS, LLC and RICHARD R.
                                          HUSTON, ATORNEY AT LAW

           B. Plaintiffs’ Attorney:       Nathan Charles Volheim
                                          Taxiarchis Hatzidimitriadis
                                          Eric D. Coleman
                                          Sulaiman Law Group, Ltd.
                                          2500 South Highland Avenue, Suite 200
                                          Lombard, Illinois 60148
                                          Phone: 630-575-8181
                                          Fax: 630-575-8188
                                          Email: nvolheim@sulaimanlaw.com
                                          Email: thatz@sulaimanlaw.com
                                          Email: ecoleman@sulaimanlaw.com

               Defendant’s Attorney:      Nicholas W. Levi
                                          Jackson L. Schroeder
                                          Kightlinger & Gray, LLP
                                          One Indiana Square, Suite 300
                                          211 North Pennsylvania Street
                                          Indianapolis, Indiana 46204
                                          (317) 638-4521
                                          nlevi@k-glaw.com
            Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 2 of 9 PageID #: 93




                                                        jschroeder@k-glaw.com



              II.       Jurisdiction and Statement of Claims

                        A.   Subject matter jurisdiction is conferred upon this Court by 28 U.S.C.
                             §§1331 and 1337, as the action arises under the laws of the United States.

                        B.   Plaintiff has brought a Complaint against Defendants which alleges
                             violations of the Fair Debt Collection Practices Act (“FDCPA”) under 15
                             U.S.C. §1692 et seq. related to Defendants’ debt collection activities.
                             Plaintiffs assert that Defendants engaged in harassing, unfair, and
                             deceptive collection activity towards her.

                        C.   First, it is unclear whether Plaintiff has standing to bring this lawsuit.
                             Second, and more fundamentally, Defendant did not violate any portion of
                             the FDCPA. The letters were from an attorney as defined by controlling
                             law. They were not false, misleading, unfair, or unconscionable, so there is
                             no violation of 1692e or f. Moreover, a class action is inappropriate
                             because individual issues predominate over issues common to the class,
                             and a class action is not superior to individual actions in this case.
                             Finally, Plaintiff does not have a private of right of action under the
                             Indiana Deceptive Consumers Sales Act to bring such a claim. Ind. Code §
                             24-5-0.5-4(a).

             III.       Pretrial Pleadings and Disclosures

                        A.   The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or
                             before December 24, 2019.

                        B.   Plaintiff shall file preliminary witness and exhibit lists on or before
                             January 3, 2020.

                        C.   Defendant shall file preliminary witness and exhibit lists on or before
                             January 17, 2020.

                        D.   All motions for leave to amend the pleadings and/or to join additional
                             parties shall be filed on or before January 31, 2020.

III. E.: The parties    E.   As this matter is brought with proposed class allegations, Plaintiff needs
shall submit (not            financial information from Defendants in order to make a settlement
file) courtesy copies
of their respective          demand. Plaintiff is willing to informally review this information and
demand and                   promptly make a settlement demand.
response at the time
of service. These
should be emailed to    F.   Except where governed by paragraph (G) below, expert witness disclosure
Judge Pryor at               deadlines shall conform to the following schedule: Plaintiff shall disclose
mjpryor@insd.uscou
rts.gov.


                                                           2
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 3 of 9 PageID #: 94




            the name, address, and vita of any expert witness, and shall serve the
            report required by Fed. R. Civ. P. 26(a)(2) on or before August20, 2020.
            Defendant shall disclose the name, address, and vita of any expert witness,
            and shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or before
            September 21, 2020. If Plaintiff discloses no experts, Defendant
            discloses no later than October 27, 2020.
      G.    Notwithstanding the provisions of paragraph (F), above, if a party intends
            to use expert testimony in connection with a motion for summary
            judgment to be filed by that party, such expert disclosures must be served
            on opposing counsel no later than 90 days prior to the dispositive motion
            deadline. If such expert disclosures are served the parties shall confer
            within 7 days to stipulate to a date for responsive disclosures (if any) and
            completion of expert discovery necessary for efficient resolution of the
            anticipated motion for summary judgment. The parties shall make good
            faith efforts to avoid requesting enlargements of the dispositive motion
            deadline and related briefing deadlines. Any proposed modifications of the
            CMP deadlines or briefing schedule must be approved by the court.

      H.    Any party who wishes to limit or preclude expert testimony at trial shall
            file any such objections on or before October 18, 2020. Any party who
            wishes to preclude expert witness testimony at the summary judgment
            stage shall file any such objections with their responsive brief within the
            briefing schedule established by S.D. Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists on or
            before September 21, 2020. This list should reflect the specific
            potential witnesses the party may call at trial. It is not sufficient for a
            party to simply incorporate by reference “any witness listed in discovery”
            or such general statements. The list of final witnesses shall include a brief
            synopsis of the expected testimony.

      J.    Any party who believes that bifurcation of discovery and/or trial is
            appropriate with respect to any issue or claim shall notify the Court as
            soon as practicable.

      K.     Discovery of electronically stored information (“ESI”). The parties do
            not anticipate a large volume of ESI to be sought. To the extent
            that any ESI is sought, the parties agree that .pdf will be the
            format when applicable and that recorded calls will be produced in
            their stored audio format.

            In the event that a document protected by the attorney-client privilege, the
            attorney work product doctrine or other applicable privilege or protection
            is unintentionally produced by any party to this proceeding, the producing
            party may request that the document be returned. In the event that such a
            request is made, all parties to the litigation and their counsel shall
            promptly return all copies of the document in their possession, custody, or


                                          3
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 4 of 9 PageID #: 95




              control to the producing party and shall not retain or make any copies of
              the document or any documents derived from such document. The
              producing party shall promptly identify the returned document on a
              privilege log. The unintentional disclosure of a privileged or otherwise
              protected document shall not constitute a waiver of the privilege or
              protection with respect to that document or any other documents
              involving the same or similar subject matter.

IV.    Discovery1 and Dispositive Motions

       A.     The parties anticipate filing cross-motions for summary judgment on the
              following issues: Whether Defendant’s collection communications with
              Plaintiff were misleading, harassing, and unfair in violation of the FDCPA.

       B.     On or before April 27, 2020 and consistent with the certification
              provisions of Fed. R. Civ. P. 11(b), the party with the burden of proof shall
              file a statement of the claims or defenses it intends to prove at trial, stating
              specifically the legal theories upon which the claims or defenses are based

       C.     Select the track that best suits this case:

                X      Track 2: Dispositive motions are expected and shall be filed by
              September 27, 2020; non-expert witness discovery and
              discovery relating to liability issues shall be completed by July 27,
              2020; expert witness discovery and discovery related to damages shall
              be completed by December 21, 2020. All remaining discovery shall be
              completed by no later than January 20, 2021.

              Absent leave of court, and for good cause shown, all issues raised on
              summary judgment under Fed. R. Civ. P. 56 must be raised by a party in a
              single motion.

V.    Pre-Trial/Settlement Conferences

At any time, any party may call the Judge's Staff to request a conference, or the Court
may sua sponte schedule a conference at any time. The presumptive time for a
settlement conference is no later than 30 days before the close of non-expert discovery.
The parties are encouraged to request an earlier date if they believe the assistance of the


       1The term “completed,” as used in Section IV.B, means that counsel must serve
their discovery requests in sufficient time to receive responses before this deadline.
Counsel may not serve discovery requests within the 30-day period before this deadline
unless they seek leave of Court to serve a belated request and show good cause for the
same. In such event, the proposed belated discovery request shall be filed with the
motion, and the opposing party will receive it with service of the motion but need not
respond to the same until such time as the Court grants the motion.


                                              4
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 5 of 9 PageID #: 96




Magistrate Judge would be helpful in achieving settlement. The parties recommend a
settlement conference in November 2020.

VI.    Trial Date

       The parties request a trial date in March 2021. The trial is by jury and is
       anticipated to take two (2) days.

VII.   Referral to Magistrate Judge

       A.    Case. At this time, all parties do not consent to refer this matter to the
             currently assigned Magistrate Judge pursuant to 28 U.S.C. 636(b) and
             Federal Rules of Civil Procedure 73 for all further proceedings including
             trial.

       B.    Motions. The parties do not consent to having the assigned Magistrate
             Judge rule on motions ordinarily handled by the District Judge, such as
             motions to dismiss, for summary judgment, or for remand. If all parties
             consent, they should file a joint stipulation to that effect. Partial consents
             are subject to the approval of the presiding district judge.

VIII. Required Pre-Trial Preparation

       A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE,
             the parties shall:

             1.     File a list of trial witnesses, by name, who are actually expected to
                    be called to testify at trial. This list may not include any witnesses
                    not on a party’s final witness list filed pursuant to section III,
                    subsection I.

             2.     Number in sequential order all exhibits, including graphs, charts
                    and the like, that will be used during the trial. Provide the Court
                    with a list of these exhibits, including a description of each exhibit
                    and the identifying designation. Make the original exhibits
                    available for inspection by opposing counsel. Stipulations as to the
                    authenticity and admissibility of exhibits are encouraged to the
                    greatest extent possible.

             3.     Submit all stipulations of facts in writing to the Court. Stipulations
                    are always encouraged so that at trial, counsel can concentrate on
                    relevant contested facts.

             4.     A party who intends to offer any depositions into evidence during
                    the party's case in chief shall prepare and file with the Court and
                    copy to all opposing parties either:



                                            5
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 6 of 9 PageID #: 97




                  a.     brief written summaries of the relevant facts in the
                         depositions that will be offered. (Because such a summary
                         will be used in lieu of the actual deposition testimony to
                         eliminate time reading depositions in a question and answer
                         format, this is strongly encouraged.); or

                  b.     if a summary is inappropriate, a document which lists the
                         portions of the deposition(s), including the specific page and
                         line numbers, that will be read, or, in the event of a video-
                         taped deposition, the portions of the deposition that will be
                         played, designated specifically by counter-numbers.

            5.    Provide all other parties and the Court with any trial briefs and
                  motions in limine, along with all proposed jury instructions, voir
                  dire questions, and areas of inquiry for voir dire (or, if the trial is to
                  the Court, with proposed findings of fact and conclusions of law).

            6.    Notify the Court and opposing counsel of the anticipated use of any
                  evidence presentation equipment.

      B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:

            1.    Notify opposing counsel in writing of any objections to the
                  proposed exhibits. If the parties desire a ruling on the objection
                  prior to trial, a motion should be filed noting the objection and a
                  description and designation of the exhibit, the basis of the
                  objection, and the legal authorities supporting the objection.

            2.    If a party has an objection to the deposition summary or to a
                  designated portion of a deposition that will be offered at trial, or if a
                  party intends to offer additional portions at trial in response to the
                  opponent's designation, and the parties desire a ruling on the
                  objection prior to trial, the party shall submit the objections and
                  counter summaries or designations to the Court in writing. Any
                  objections shall be made in the same manner as for proposed
                  exhibits. However, in the case of objections to video-taped
                  depositions, the objections shall be brought to the Court's
                  immediate attention to allow adequate time for editing of the
                  deposition prior to trial.

            3.    File objections to any motions in limine, proposed instructions, and
                  voir dire questions submitted by the opposing parties.

            4.    Notify the Court and opposing counsel of requests for separation of
                  witnesses at trial.



                                           6
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 7 of 9 PageID #: 98




IX.   Other Matters

      None at this time.

Respectfully submitted,

s/ Nathan C. Volheim                  /s/ Jackson L. Schroeder
Nathan C. Volheim, Esq. #6302103      Jackson L. Schroeder
Sulaiman Law Group, Ltd.              Kightlinger & Gray, LLP
Counsel for Plaintiff                 Counsel for Defendant




                                      7
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 8 of 9 PageID #: 99




******************************************************************************


     X       PARTIES APPEARED IN PERSON/BY COUNSEL ON 12/16/2019 FOR A
             PRETRIAL/STATUS CONFERENCE.

             APPROVED AS SUBMITTED.
    X
             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S)
             _______________ OF THE PLAN IS/ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             THIS MATTER IS SET FOR TRIAL BY            ON
             _____________________________. FINAL PRETRIAL
             CONFERENCE IS SCHEDULED FOR
             ____________________________________ AT      .M., ROOM
             .


    X        A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
             November 16, 2020 AT 9:00 A .M. COUNSEL SHALL APPEAR:

                              X                                       255
                                          IN PERSON IN ROOM                 ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                          INITIATING THE CALL TO ALL OTHER PARTIES AND
                          ADDING THE COURT JUDGE AT (____)
                          ___________________; OR

                                     BY TELEPHONE, WITH COUNSEL
                          CALLING THE JUDGE'S STAFF AT (____)
                          ___________________;


    X        DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
              September 27, 2020. Discovery shall be completed by July 27, 2020.
             _____________________


                                           8
Case 1:19-cv-04052-JPH-DLP Document 20 Filed 12/18/19 Page 9 of 9 PageID #: 100




        Upon approval, this Plan constitutes an Order of the Court. Failure to comply
 with an Order of the Court may result in sanctions for contempt, or as provided under
 Rule 16(f), to and including dismissal or default.

          Approved and So Ordered.



            Date: 12/18/2019




 190796\5804106-1




                                            9
